Citation Nr: 0708889	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for left foot 
condition diagnosed as postoperative hallux limitus, gouty 
arthritis of first talophalangeal joints, and heel spur, 
currently rated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for right foot 
condition diagnosed as postoperative hallux limitus, and 
gouty arthritis of first talophalangeal joints, currently 
rated as 10 percent disabling. 

3.  Entitlement to a compensable evaluation for pes planus 
and plantar fasciitis of the right foot.

4.  Entitlement to service connection for pes planus and 
plantar fasciitis of the left foot.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from March 1970 to December 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia. 
Jurisdiction over the appeal has since been transferred to 
the Winston-Salem, North Carolina, VA RO.

The veteran testified before the undersigned at a December 
2005 hearing at the RO. A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, a July 2003 rating decision granted service 
connection for gouty arthritis of bilateral first 
talophalangeal joints and left heel spur, and denied service 
connection for right heel spur. The RO then noted that the 
gouty arthritis disability would be combined and rated with 
previously diagnosed foot disability of bilateral hallux 
limitus, postoperative, service-connected in a prior 
September 2002 rating decision. The foot disabilities were 
recharacterized as reflected on the title page of this 
remand, and a 10 percent rating is currently assigned to each 
foot under diagnostic code 5281. 

In a July 2003 notice of disagreement, the veteran claimed 
entitlement to service connection for left flat-foot 
condition, and argued that separate ratings should be 
assigned to the various conditions of the feet. In a June 
2004 VA Form 9, he appealed only the issue of service 
connection for gout of both ankles. However, as the foot 
conditions including gout had already been recharacterized 
and assigned a single rating, the RO continued the appeal on 
that basis. 

Subsequently, an October 2004 rating action granted service 
connection for pes planus and plantar fasciitis of the right 
foot, noncompensably rated, and denied service connection for 
pes planus and plantar fasciitis of the left foot, hearing 
loss and tinnitus, and the veteran appealed. Although the 
veteran expressed dissatisfaction with the denial of service 
connection for the pes planus of the left foot in a December 
2004 statement, to date, he has not been provided a statement 
of the case in response to his notice of disagreement on that 
issue.  Consequently, a remand is required for issuance of a 
statement of the case on that issue. See Manlicon v. West, 12 
Vet. App. 238 (1999).

As to the denial of service connection for hearing loss and 
tinnitus, a private audiometric study of record appears to 
reveal hearing loss disability; a private examiner's report 
offered an etiological opinion, noting that there is a 
recorded history of noise exposure in service as an engineer.  
The test results provided by this examiner do not comport 
with VA requirements regarding hearing loss testing under 
38 C.F.R. § 4.85.  In light of the above, the veteran should 
be afforded VA examination with opinion as to etiology of the 
hearing disabilities, consistent with pertinent VA 
regulations. See 38 U.S.C.A. §5103A.



Pertinent to the claims for higher initial evaluations for 
bilateral foot disabilities, although the veteran was 
examined several times by VA, none of the examiners reviewed 
the claims folder in conjunction with the examinations. 
Further, the veteran alleged that his ankle disability was 
due to gouty arthritis. However, in a recent January 2006 
examination, the VA examiner opined that any ankle disability 
was due to sprains in service and not to the service-
connected foot disability. Inasmuch as these findings are 
relevant to the increased rating issues on appeal, and there 
has been no review of the veteran's C-file in rendering these 
opinions and findings in the record, the Board is of the 
opinion that re-evaluation of the findings of record, after 
claims folder review, (with re-examination if deemed 
necessary by the examiner), is appropriate.

During his hearing before the Board, the veteran testified 
that he had seen private doctors who had indicated to him 
that his knee complaints were an off shoot of his ankle 
problems.  The veteran should be given an opportunity to 
provide these records for consideration.  

To the extent that the recently decided case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) expands VA's duties to 
notify and assist, the veteran should also be afforded 
appropriate notice in compliance therewith.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  



2.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his recent treatment records, to include 
records from all treatment provided by 
the private physicians who treated him 
for complaints associated with his knees.  
Thereafter, the RO should attempt to 
obtain those records if the veteran 
provides the requested information and 
releases.  

3.  The veteran should be scheduled for 
VA audiology examination and feet 
examination by examiner(s) of appropriate 
expertise.  The claims folder should be 
made available to the examiner(s) for 
review in conjunction with the 
examinations, and the examiner(s) should 
note such review in the examination 
reports. 

After review of the claims folder and the 
private examination obtained by the 
veteran, the audiologist/hearing 
disability examiner should respond to the 
following: 
(1) Is there audiometric evidence of 
defective hearing? (2)  If so, is it 
possible to ascertain the etiology of the 
claimed hearing loss and/or tinnitus?  If 
so, the examiner should specifically 
state whether it is likely, unlikely, or 
at least as likely as not (that is a 
probability of more than 50 percent) that 
the current hearing disabilities 
complained of are etiologically related 
to military noise exposure during 
service, or to other pathology outside of 
service. Complete rationale of medical 
conclusions should be provided.



4.  As regards foot disability, the 
examiner should review the claims folder, 
including all findings of record. If the 
examiner deems it necessary, the veteran 
may be re-examined.  The examiner should 
identify all areas of each individual 
foot affected by the service-connected 
gouty arthritis of the first 
talophalangeal joint, service-connected 
hallux limitus, service-connected heal 
spur (left foot only).  Symptoms 
attributable to each identifiable 
disorder found (whether service connected 
or not) should be clearly identified.  
Functional limitation and functional loss 
due to service-connected disabilities of 
the feet should be assessed. 

5.  The veteran should be provided a 
statement of the case in response to his 
notice of disagreement with the October 
2004 rating decision denying service 
connection for pes planus and plantar 
fasciitis of the left foot.  He should be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
a substantive appeal is not submitted, 
there is no jurisdiction of this issue to 
the Board.

6.  When all indicated development has 
been completed, the RO should 
readjudicate the veteran's claim(s) based 
on a de novo review of all pertinent 
evidence.  Consideration should be given 
as to whether the variously diagnosed 
bilateral foot disabilities merit 
separate ratings as asserted.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



